Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00299-CV

                         IN THE INTEREST OF M.L.R., a Child

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-PA-03170
                        Honorable Gloria Saldaña, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED.

      SIGNED August 21, 2013.


                                             _____________________________
                                             Catherine Stone, Chief Justice